Attorney’s Docket Number: 2019-3025/24061.4106US01
Filing Date: 07/21/2020
Continuity Data: RCE filed on 08/29/2022
Claimed Foreign Priority Date: none
Applicants: Chang et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Request for Continued Examination (RCE)             filed on 08/29/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's amendment filed on 08/29/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claim 11 and added new claim 28. Accordingly, pending in this application are claims 1-10, 12-14, 21-22, and 24-28.
Response to Amendment
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 112 and 35 U.S.C. 102, as previously formulated in the Final Office action mailed on 05/25/2022. Accordingly, all previous rejections are withdrawn. However, the indicated allowability of claims 11-14, 21-22, and 24-27 is withdrawn in view of newly discovered references, and rejections based on the newly cited references follow.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature arrangement wherein an etch stop layer is in direct contact with the source/drain contact (as recited in newly amended in claim 1) AND wherein a liner layer is disposed between the source/drain contact and the etch stop layer along the first direction (as recited in claim 6) must be shown or the features canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 6 recites “a liner layer disposed between the source/drain contact and the etch stop layer along the first direction”. However, newly amended claim 1, from which claim 6 depends, also requires the “etch stop layer in direct contact with the source/drain contact”, and the original application is devoid of an arrangement wherein an etch stop layer is simultaneously in direct contact with the source/drain contact AND has a liner layer disposed between the source/drain contact and the etch stop layer. Therefore, the claimed subject matter is directed to new matter. The applicant may cancel the claim, amend the claim, or demonstrate explicit support for the claimed subject matter in the original disclosure (e.g., by citing specific excerpts from Specification or features in Drawings, as originally filed). A broad statement alleging support for the claimed subject matter will be considered non-persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US2013/0248950).

Regarding Claim 1, Kang (see, e.g., Fig. 1) shows all aspects of the instant invention, including a semiconductor device, comprising:
- an active region including a channel region (e.g., portion of semiconductor substrate 100 electrostatically coupled to gate stack 300) and a source/drain region (e.g., source/drain structure 105) adjacent the channel region
- a gate structure (e.g., gate insulating film pattern 110, work function metal 182, and a gate electrode 192) over the channel region of the active region
- a source/drain contact (e.g., S/D contact 222) over the source/drain region
- a first gate spacer layer (e.g., spacer 140)
- a dielectric feature over the gate structure, the dielectric feature comprising a lower portion adjacent the gate structure (e.g., dielectric 202) and an upper portion away from the gate structure (e.g., insulator 230 between wirings 242)
- an etch stop layer in direct contact with the source/drain contact (see, e.g., Par. [0063]: spacer 160 of SiN, similar in composition to the instant invention; Specification, Par. [0025])
- an air gap (e.g., air gap 152) disposed between the gate structure and the source/drain contact, the air gap defined by an exposed surface of the first gate spacer layer and an exposed surface of the etch stop layer
- wherein a first width of the upper portion of the dielectric feature along a first direction (e.g., Source-to-Drain direction) is greater than a second width of the lower portion of the dielectric feature along the first direction (see, e.g., Fig. 1)
- wherein the air gap is disposed below the upper portion of the dielectric feature (see, e.g., Fig. 1) 
- wherein a bottom surface of the upper portion is coplanar with a top surface of the first gate spacer layer (see, e.g., Fig. 1: top surface of 140 is coplanar with a bottom surface of 230)
Regarding Claim 2, Kang (see, e.g., Fig. 1) shows:
- wherein the air gap (e.g., 152) is disposed between the first gate spacer layer (e.g., 140) and the etch stop layer (e.g., 160) along the first direction
- wherein the first gate spacer layer is disposed between the gate structure and the air gap along the first direction
- wherein the etch stop layer is disposed between the air gap and the source/drain contact along the first direction
Regarding Claim 3, Kang (see, e.g., Fig. 1 and Par. [0063]) shows that the first gate spacer layer (e.g., 140) comprises silicon nitride, hafnium silicide, aluminum oxynitride, hafnium oxide, lanthanum oxide, aluminum oxide, zirconium nitride, silicon carbide, zinc oxide, silicon oxycarbonitride, silicon, yittrium oxide, tantalum carbonitride, zirconium silicide, silicon carbonitride, zirconium aluminum oxide, titanium oxide, tantalum oxide, or zirconium oxide.

Claims 1-5, 9-10, 12-14, 21-22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US2019/0334008).

Regarding Claim 1, Chen (see, e.g., Figs. 9 and 26A-B) shows all aspects of the instant invention, including a semiconductor device, comprising:
- an active region including a channel region (e.g., portion of semiconductor fin 24’ electrostatically coupled to gate stack 52,58) and a source/drain region (e.g., source/drain 42) adjacent the channel region
- a gate structure (e.g., gate dielectric 52 and gate electrode 58) over the channel region of the active region
- a source/drain contact (e.g., S/D contact 66A) over the source/drain region
- a first gate spacer layer (e.g., spacer 37A)
- a dielectric feature over the gate structure, the dielectric feature comprising a lower portion adjacent the gate structure (e.g., dielectric hard mask 64) and an upper portion away from the gate structure (e.g., dielectric layer 76 between contacts 66A)
- an etch stop layer in direct contact with the source/drain contact (see, e.g., CESL 46)
- an air gap (e.g., air gap 39) disposed between the gate structure and the source/drain contact, the air gap defined by an exposed surface of the first gate spacer layer and an exposed surface of the etch stop layer
- wherein a first width of the upper portion of the dielectric feature along a first direction (e.g., Source-to-Drain direction) is greater than a second width of the lower portion of the dielectric feature along the first direction (see, e.g., Figs. 26A-B)
- wherein the air gap is disposed below the upper portion of the dielectric feature (see, e.g., Figs. 26A-B)
- wherein a bottom surface of the upper portion is coplanar with a top surface of the first gate spacer layer (see, e.g., Fig. 1: top surface of 37A is coplanar with a bottom surface of 76)
Regarding Claim 2, Chen (see, e.g., Figs. 9 and 26A-B) shows:
- wherein the air gap (e.g., 39) is disposed between the first gate spacer layer (e.g., 37A) and the etch stop layer (e.g., 46) along the first direction
- wherein the first gate spacer layer is disposed between the gate structure and the air gap along the first direction
- wherein the etch stop layer is disposed between the air gap and the source/drain contact along the first direction
Regarding Claim 3, Chen (see, e.g., Figs. 26A-B and Par. [0039]) shows that the first gate spacer layer (e.g., 37A) comprises silicon nitride, hafnium silicide, aluminum oxynitride, hafnium oxide, lanthanum oxide, aluminum oxide, zirconium nitride, silicon carbide, zinc oxide, silicon oxycarbonitride, silicon, yittrium oxide, tantalum carbonitride, zirconium silicide, silicon carbonitride, zirconium aluminum oxide, titanium oxide, tantalum oxide, or zirconium oxide.
Regarding Claim 4, Chen (see, e.g., Figs. 26A-B) shows that:
- wherein the gate structure (e.g., 52,58) extends from the channel region along a second direction perpendicular to the first direction (e.g., vertical direction)
- wherein the air gap (e.g., 39) is disposed between the upper portion of the dielectric feature and the first gate spacer layer along the second direction
Regarding Claim 5, Chen (see, e.g., Fig. 26B) shows that:
- wherein the gate structure (e.g., 52,58) extends from the channel region along a second direction perpendicular to the first direction (e.g., vertical direction)
- wherein the etch stop layer (e.g., 46) is disposed between the upper portion of the dielectric feature and the first gate spacer layer along the second direction
Regarding Claim 9, Chen (see, e.g., Figs. 9 and 26A-B) shows all aspects of the instant invention, including a semiconductor device, comprising:
- a gate structure (e.g., gate dielectric 52 and gate electrode 58) 
- a first gate spacer layer (e.g., spacer 37A) extending along the sidewall of the gate structure
- a source/drain feature (e.g., source/drain 42) adjacent the gate structure
- an etch stop layer over the source/drain feature (see, e.g., CESL 46)
-  an interlayer dielectric layer (e.g., ILD 48) over the source/drain feature
- a seal layer (e.g., protection layer 77) over the interlayer dielectric layer
- a dielectric feature over the gate structure, the dielectric feature comprising a lower portion adjacent the gate structure (e.g., dielectric hard mask 64) and an upper portion away from the gate structure (e.g., dielectric layer 76 between contacts 66A)
- an air gap (e.g., air gap 39) disposed below the upper portion of the dielectric feature 
- wherein a first width of the upper portion of the dielectric feature along a first direction (e.g., Source-to-Drain direction) is greater than a second width of the lower portion of the dielectric feature along the first direction (see, e.g., Figs. 26A-B)
- wherein the air gap is disposed between the seal layer and the first gate spacer layer along the first direction (see, e.g., Figs. 26A-B)
- wherein the air gap extends between the etch stop layer and the first gate spacer layer (see, e.g., Figs. 26A-B)
Regarding Claim 10, Chen (see, e.g., Figs. 26A-B) shows that the seal layer (e.g., 77) is in contact with the upper portion of the dielectric feature.
Regarding Claim 12, Chen (see, e.g., Figs. 26A-B) shows that a portion of the air gap (e.g., 39) is directly over a portion of the etch stop layer (e.g., in the Source-to-Drain direction).
Regarding Claim 13, Chen (see, e.g., Figs. 26A-B) shows that:
- the first gate spacer layer (e.g., 37A) includes a horizontal portion disposed on the source/drain feature
- the etch stop layer (e.g., 46) is disposed over the horizontal portion of the first gate spacer layer.
Regarding Claim 14, Chen (see, e.g., Figs. 26A-B) shows that the interlayer dielectric layer (e.g., 48) is disposed over the etch stop layer.
Regarding Claim 21, Chen (see, e.g., Figs. 9 and 26A-B) shows all aspects of the instant invention, including a semiconductor device, comprising:
- a first source/drain contact and a second source/drain contact (e.g., first and second contacts 66A) extending lengthwise along a first direction (see, e.g., Fig. 9)
- a gate structure (e.g., gate dielectric 52 and gate electrode 58) extending lengthwise along the first direction and disposed between the first source/drain contact and the second source/drain contact along a second direction perpendicular to the first direction (see, e.g., Fig. 9)
- a first spacer layer (e.g., spacer 37A) comprising a first portion and a second portion, the first portion being disposed along a first sidewall of the gate structure and the second portion being disposed along a second sidewall of the gate structure
- a dielectric feature over the gate structure, the dielectric feature comprising a lower portion adjacent the gate structure (e.g., dielectric hard mask 64) and an upper portion away from the gate structure (e.g., dielectric layer 76 between contacts 66A), the lower portion being sandwiched between and in contact with the first portion and the second portion of the first spacer layer along the second direction, the upper portion sandwiched between and in contact with the first source/drain contact and the second source/drain contact (see, e.g., Figs. 26A-B)
- an air gap (e.g., air gap 39) disposed between the first portion and the first source/drain contact
- wherein the gate structure is disposed over a channel feature (e.g., portion of semiconductor fin 24’ electrostatically coupled to gate stack 52,58) (see, e.g., Fig. 26B)
- wherein the first portion further comprises a horizontal portion disposed over a top surface of the channel feature (see, e.g., Fig. 26B)
Regarding Claim 22, Chen (see, e.g., Figs. 9 and 26A-B) shows that the air gap (e.g., 39) is disposed completely below the upper portion of the dielectric feature.
Regarding Claim 24, Chen (see, e.g., Figs. 26A-B) shows that:
- the first source/drain contact (e.g., 66A) is disposed over a source/drain feature (e.g., source/drain 42)  
- the horizontal portion extends over a portion of the source/drain feature
Regarding Claim 25, Chen (see, e.g., Figs. 9 and 26A-B) shows a contact etch stop layer (see, e.g., CESL 46) disposed along a sidewall of the first source/drain contact and between the air gap and the first source/drain contact.

Claims 21-22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US2019/0296123).

Regarding Claim 21, Lee (see, e.g., Figs. 9-10) shows all aspects of the instant invention, including a semiconductor device, comprising:
- a first source/drain contact and a second source/drain contact (e.g., features of conducting material 42) extending lengthwise along a first direction 
- a gate structure (e.g., gate structure 38) extending lengthwise along the first direction and disposed between the first source/drain contact and the second source/drain contact along a second direction perpendicular to the first direction 
- a first spacer layer (e.g., spacer layer 22) comprising a first portion and a second portion, the first portion being disposed along a first sidewall of the gate structure and the second portion being disposed along a second sidewall of the gate structure
- a dielectric feature over the gate structure, the dielectric feature comprising a lower portion adjacent the gate structure (e.g., dielectric contact cap 40) and an upper portion away from the gate structure (e.g., dielectric contact cap 46 between contacts 42), the lower portion being sandwiched between and in contact with the first portion and the second portion of the first spacer layer along the second direction, the upper portion sandwiched between and in contact with the first source/drain contact and the second source/drain contact (see, e.g., Fig. 9)
- an air gap (e.g., air gap 44) disposed between the first portion and the first source/drain contact
- wherein the gate structure is disposed over a channel feature (e.g., portion of semiconductor fin 10 electrostatically coupled to gate stack 38) (see, e.g., Fig. 9)
- wherein the first portion further comprises a horizontal portion disposed over a top surface of the channel feature (see, e.g., Fig. 9)
Regarding Claim 22, Lee (see, e.g., Fig. 9) shows that the air gap (e.g., 44) is disposed completely below the upper portion of the dielectric feature.
Regarding Claim 24, Lee (see, e.g., Figs. 9) shows that:
- the first source/drain contact (e.g., 42) is disposed over a source/drain feature (e.g., source/drain 30)  
- the horizontal portion extends over a portion of the source/drain feature
Regarding Claim 25, Lee (see, e.g., Fig. 9 and Par. [0042]) shows a contact etch stop layer (see, e.g., dielectric liner 34 of SiN) disposed along a sidewall of the first source/drain contact and between the air gap and the first source/drain contact.

Allowable Subject Matter
Claims 7-8 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814